SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Publicly-Held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 Companhia Siderúrgica Nacional (“CSN”), in compliance with the provisions of Article 157, Paragraph 4 of Law 6,404/76 and CVM Instruction 358/02, and as a complement to the Material Facts released on December 9, 2010 and May 19, 2011, hereby informs its shareholders and the market that its wholly-owned subsidiary CSN Steel S.L. (“CSN Steel”) terminated the share purchase agreement signed on May 19, 2011 with Grupo Alfonso Gallardo, S.L.U. (“Grupo Gallardo”), whose object was the acquisition of the companies Cementos Balboa S.A., Corrugados Azpeitia, S.L., Corrugados Lasao, S.L.U., Stahlwerk Thüringen GmbH and Gallardo Sections S.L.U. (“Agreement”), due to failure to comply with contractual obligations by Grupo Gallardo. Said termination was based on the terms and conditions set forth in the Agreement and CSN Steel has been taking proper measures to preserve its rights. São Paulo, September 16, 2011. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 16, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
